NO. 12-10-00260-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

IN RE: MICHAEL KENNEDY,                                    '     ORIGINAL PROCEEDING
RELATOR
                                                           '
                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator Michael Kennedy filed a petition for writ of mandamus directing the trial court to
rule on his motion to dismiss his counsel and his motion requesting an “incompetence hearing.”
Based on the record before us, we conclude that Relator has not shown he is entitled to the relief
requested. See TEX. R. APP. P. 52.8(a); see also In re Kennedy, No. 12–10–00251–CR, 2010
WL 3168245, at *1–2 (Tex. App.–Tyler Aug. 11, 2010, orig. proceeding) (mem. op., not
designated for publication). Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered August 18, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)